Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-8, drawn to a nucleoside derivative.
Group 2, claim(s) 9, drawn to method of producing a polynucleotide.
Group 3, claim(s) 10-12, drawn to polynucleotide.
Group 4, claim(s) 13-14, drawn to method of producing a binding nucleic acid molecule.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

For Groups 1-4, Applicant is required to specify a single structure explicitly defined with respect to all of its chemical moieties.  Specifically, applicant has claimed a nucleoside derivative, which depend(s) on the chemical structures of formulae 1, 2 and 3, respectively.  Applicant is required to specify a single species for formulae 1, 2 and 3 with defined Su, L1, L2, R1, R2, R3, R4Y, Z groups (a species for example is methyl, not alkyl) and provide a single value for M where applicable.  Applicants are required to define the variables in each chemical structure in each claim readable upon the elected species to show how each structure reads on the elected species.  It is also requested that applicant provide any common or trade name(s) of the elected compounds.  Additionally, applicant should provide CAS number(s) for the elected species.
For groups 3 aor 4 applicant must further elect a specific target
 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of structure of formulae 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2016-56136 A (NATIONAL UNIVERSITY CORPORATION GUNMA UNIVERSITY) 21 April 2016 ; JP 2013-40118 A (NATIONAL UNIVERSITY CORPORATION GUNMA UNIVERSITY) 28 February 2013, IMAIZUMI, Y. et al., Efficacy of Base­Modification on Target Binding of Small Molecule DNA Aptamers, Journal of the American Chemical Society, 2013, vol. 135, no. 25, pages 9412-9419 and KUWAHARA, Masayasu, "Polymer Reprogramming: Development of Nucleic Acid Aptamers Incorporating Non-Natural Molecules", Polymers, 2014, vol. 63, no. 10, pages 7 3 0, 7 31), WO 2015/064223 Al (NATIONAL UNIVERSITY CORPORATION GUNMA UNIVERSITY) 07 May 2015.  JP 2016-56136 A, JP 2013-40118 A, IMAIZUMI, Y teach the use of a linker from a uiridine to a adenine via an alkylene aminocarbonyl vinyl linker.  KUWAHARA suggests that, when a base in a nucleic acid aptamer is modified by means of a heteroaryl group linker structure, the use of an endogenous base such as adenine as said heteroaryl group will result in a spatial arrangement that cannot be produced by natural DNA, thereby bringing about the superior effect of a lower dissociation rate constant.  WO 2015/064223 gives a carbon atom on a pyrimidine ring or a nitrogen atom on an imidazole ring as binding position for said purine derivative linkers (formulas (II-1) through (II-4) in claims).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims replacing the adenine with a terminal modified group with a guanine in nucleic acid aptamer.  The artisan would be motivated .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Steven Pohnert/           Primary Examiner, Art Unit 1634